UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                                No. 98-11162
                              3:97-CR-408-12-P



                        UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                      v.

         ALBERTO MANUEL GARCIA-GONZALEZ, also known as Tito,
               also known as Alberto Lnu; OLGA BENITEZ
                      also known as Olga Osorio,

                                                     Defendants-Appellants.


               Appeal from United States District Court
                  for the Northern District of Texas


                             December 13, 1999

Before JONES, BARKSDALE and DENNIS, Circuit Judges.

PER CURIAM:*

            Garcia-Gonzalez and Benitez challenge various aspects of

their convictions for marijuana trafficking.            Having reviewed the

briefs and carefully considered the arguments of counsel and

pertinent portions of the record, we affirm in all respects.

            Both appellants argue that the district court abused its

discretion in admitting the testimony of Agent Marshall as to the

meaning of drug “code” words.         We find no abuse of discretion.




     *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
United States v. Griffith, 118 F.3d 318 (5th Cir. 1997).                   Given the

agent’s professional background and experience, and the helpfulness

to   the   jury   of   his    identification      of     drug   traffickers’   code

language, the court did not err in admitting his testimony.

            There      is    sufficient       evidence     to   support     Garcia’s

conviction for use of a telephone to facilitate a drug trafficking

offense.    The appellant’s conversation with Benitez, when taken in

context with other evidence in the record, showed that he was

supplying her money to acquire marijuana and that, within a couple

of days, he did acquire marijuana for resale through her efforts.

            The   court      did   not   abuse    its     discretion      in denying

Benitez’s instruction concerning duress as a defense.                  Benitez did

not establish a fact issue concerning two of the requirements for

that duress, in that she demonstrated neither a “present, imminent,

and impending threat of such nature as to induce a well-grounded

apprehension of death or serious bodily injury,” nor that she had

no “reasonable legal alternative” to violating the law.                       United

States v. Posada-Rios, 158 F.3d 832, at 873 (5th Cir. 1998).

            Finally, there is no merit to Benitez’s challenge to her

offense level for sentencing purposes.             The district court did not

clearly err in calculating the amount of marijuana attributable to

her, and it properly enhanced her offense level for possession of

a firearm, for obstruction of justice based on perjured trial

testimony, and for her managerial role in the drug conspiracy.

            AFFIRMED.




                                          2